Per Curiam.

It is unnecessary, in -this case,' to decide whe- ‘ ther the act complained of could be justified under the by-law of the. corporation.
The defendant was fully justified in killing the dog, under the circumstances Of the cáse, upon common law principles. The dog was, generally, a dangerous' and unruly animal* and his owner knew it; yet he permitted him to run at large* or kept him so negligently, that he escaped from his confinement. Such negligence was. wanton and cruel, and fully justified the defendant in killing, the dog as a nuisance. The public safety demands this rule. It is little better than .mockery to say that á ' person injured by such an animal-might sue for damages,:or for., penalties. ; . '
*313But, in addition to this, the dog had lately been bitten by a mad dog; this, in itself, was sufficient to justify any person in killing him,'if found running at large. We do not mean to say that this would be allowed as a justification in killing more useful, and less dangerous, animals, as hogs, &c.
Judgment reversed*